DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/630,519, filed on 13 January 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 13 January 2020 has been considered. An initialed copy of form 1449 is enclosed herewith.

Specification

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is not written in narrative form. Instead, the abstract has been written as a run-on sentence that generally mimics the claim. The abstract should be in narrative form, which should include a series of complete sentences.  Correction is required.  See MPEP § 608.01(b). 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Non-limiting examples of claims that are not directed to any of the statutory categories include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011). 

Claim 17 does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim includes transitory signals.  In this regard, the claim recites “storage device, storing program instructions to be executed by a processor to perform to perform operations”, which may be interpreted to include transitory signals.  The specification does not limit the storage device to non-transitory signals.  Claims 18-20 are rejected under § 101 because they depend from claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeung et al. (US 2013/0332066 A1, “Jeung”) in view of Lu et al. (US 2012/0224694 A1, “Lu”) and Kanda et al. (US 2016/0156524 A1, “Kanda”).

Regarding claims 1, 9 and 17, Jeung discloses a method for providing navigation information and teaches:
utilizing a smart terminal to turn on a 3D full visual navigation (user may select navigation application 162 on mobile terminal 100 – see at least Fig. 2 and ¶ [0065]) and [ ];
when the smart terminal determines that [the navigation application is selected], turning on a camera to obtain images of a current street view and upload the images (when the user selects navigation application 162, mobile terminal 100 operates camera 140 – see at least ¶ [0065]; at 310, a preview image is generated by camera 140 – see at least Fig. 3 and ¶ [0074]; at 320 preview information is transmitted to server 200 – see at least Fig. 3 and ¶ [0075]); and
comparing the images with a 3D panorama map to feedback a current position (at 330, preview information is matched with street view information stored in database 230 to generate route guide information which includes location and bearing information – see at least Fig. 3 and ¶ [0076])  and utilizing a 3D navigation system to continue navigation according to the current position (at 350, controller 170 executes preview guide mode to generate a virtual object, the virtual object including a guide object – see at least Fig. 3 and ¶ [0078]).

Jeung fails to teach performing a network speed test through a backend of the smart terminal; when the smart terminal determines that a network speed m is higher than or equal to a threshold value x.

However, Lu discloses a mobile relation networking management for a mobile terminal and teaches:
when the smart terminal determines that a network speed m is higher than or equal to a threshold value x, [enabling process rich applications through VMS] (if a high-speed IP connection is available, all services including process rich applications are activated and executed through VMS – see at least Fig. 7 and ¶ [0324]; high-speed internet is defined by FCC as 25 megabits per second or faster; i.e., if IP connection > 25 is determined then process rich applications are enabled; activating the navigation application 162 of Jeung allows the camera to turn on).

In summary, Jeung provides a method for providing navigation information. When a navigation application operating on a mobile device is selected by a user, a camera is operated to take an image and the mobile device sends the image to a server. The server compares the image to street view images stored in a database. The server then provides route guide information back to the mobile device. The navigation application is partially performed by a server remote from the mobile device. Jeung does not disclose operating the camera when the mobile device determines that a network speed is higher than a 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing navigation information of Jeung to provide for determining that a network speed is higher than or equal to a threshold, as taught by Lu, to enable data rich applications that are processed through a VMS/remote server to simplify the mobile terminal design and improve system performance (Lu at ¶ [0324]).

Lu is silent regarding how the determination of whether high-speed IP connection is available and, therefore, fails to teach performing a network speed test through a backend of the smart terminal. However, Kanda discloses a communication quality estimation method and teaches:
performing a network speed test through a backend of the smart terminal (effective upstream and downstream bandwidth may be determined – see at least Fig. 3 and ¶ [0072] terminal 60, which may be a tablet or smartphone, and communication quality check server 80 estimate the communication quality of the transmission system in a user environment – see at least Fig. 1 and ¶ [0039], [0040]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for providing navigation information of .

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeung in view of Lu and Kanda, as applied to claims 1, 9 and 17, respectively, and further in view of Nachman et al. (US 2007/0130153 A1, “Nachman”).

Regarding claims 2, 10 and 18, Lu discloses, as previously noted in regards to claims 2, 10 and 18, that if a high-speed IP connection is available, all applications are processed through a virtual mobile server VMS. If a high-speed IP connection is not available, then only basic applications are processed locally. High-speed IP connection infers some threshold that delineates high-speed connections from non-high-speed connections. In other words, applications that require execution on VMS will only be executed if the connection is a high-speed connection, i.e., greater than a threshold that delineates a high-speed connection from a non-high-speed connection. The navigation application of Jeung requires a remote server to perform some of the operations. Therefore, Lu further teaches:
presetting the threshold value [ ] (i.e., the threshold that delineates a high-speed connection from a non-high-speed connection), representing a lowest network speed of [services executed through VMS] (all services including process rich applications are activated and executed through VMS – see at least ¶ [0324]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for providing navigation information of Jeung, Lu and Kanda to preset the threshold value, as further taught by Lu, to enable data rich applications that are processed through a VMS/remote server to simplify the mobile terminal design and improve system performance (Lu at ¶ [0324]).

The combination of Jeung and Lu teaches:
presetting the threshold value x (i.e., the threshold that delineates a high-speed connection from a non-high-speed connection), representing a lowest network speed of the 3D full visual navigation (i.e., the threshold represents the lowest connection speed that is allowable to execute any application, e.g., the navigation application of Jueng, that is executed on VMS). 

The combination of Jeung, Lu fails to teach an assisted global positioning system (AGPS). 

However, Nachman discloses techniques to retrieve and process information from communication networks on a mobile computing device. A mobile computing device 110 may have one or more application client modules arranged to retrieve and process information from network 130, e.g., servers 132-1. (¶ [0054).  Servers 132 may be implemented as backend services servers, the backend services servers including Assisted Global Poistioning System AGPS. (¶ [0052). Therefore, Nachman teaches:
an assisted global positioning system (AGPS) (AGPS – see at least ¶ [0052]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for providing navigation information of Jeung, Lu and Kanda to provide an AGPS, as taught by Nachman, to assist the GPS of the mobile device in acquiring position (Nachman at ¶ [0052]).

Like Jeung and Lu, the mobile computing device of Nachman includes an application, in this case AGPS, that requires a remote server to execute the application. Therefore, similar to the combination of Jueng and Lu, the combination of Jeung, Lu and Nachman teaches:
presetting a lowest network threshold value y (i.e., the threshold that delineates a high-speed connection from a non-high-speed connection) required by an assisted global positioning system (AGPS) (i.e., the threshold represents the lowest connection speed that .

Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.